DETAILED ACTION
    This action is in reply to papers filed 5/13/2022.  	
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220136010A1, Published 1/21/2022.

       Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2 and 4-7) in the reply filed 5/13/2022 is acknowledged.  The traversal is on the ground(s) that Group II should be examined with Group I because if the capsid protein (Group I) were found allowable, so would the vector (Group II) comprising the same, thus Applicant submits that it would not be an undue burden on the Examiner to examine claims 8 and 9 of Group II in combination with claims 1, 2, and 4-7 of Group I.  Applicant’s arguments are found persuasive. Accordingly, the restriction requirement between Group I and Group II is withdrawn and claims 1, 2, and 4-9 are examined herein. Claims 10-21 and 24-29 (Group III) are withdrawn as being drawn to a non-elected invention.  
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to an adeno-associated virus (AAV) capsid protein that comprises an
AAV2.5 capsid protein comprising one or more amino acid substitutions that introduce a
galactose binding site, wherein the amino acid substitutions comprise: a) SQAGASDIRDOSR464-476SX1AGX2SX3X4XsX6OX7R, wherein X1 is V or a conservative substitution thereof, X2 is P or a conservative substitution thereof, X3 is Nor a conservative substitution thereof, X4 is M or a conservative substitution thereof, X5 is A or a conservative substitution thereof,
X6 is V or a conservative substitution thereof, and X7 is G or a conservative substitution thereof; and b) EYSW 500-503EXsX9W, wherein X8 is For a conservative substitution thereof; and
X9 is A or a conservative substitution thereof; and wherein the capsid protein does not contain a serine at the position corresponding to amino acid 267 of AAV2.5. 
Claim 5 is drawn to the AAV capsid protein of claim 1, wherein the amino acid sequence of the AAV2.5 capsid protein is SEQ ID NO: 1 or a functional derivative thereof. Claim 6 is drawn to the AAV capsid protein of claim 1, wherein the amino acid sequence of the AAV2.5 capsid protein is SEQ ID NO: 2 or a functional derivative thereof.
The specification identifies a “functional derivative” as an amino acid sequence that may have an amino acid substitution, insertion or deletion, which substantially preserves one or more properties or functions of the original sequence. Continuing, the specification teaches that functional derivatives have amino acid substitutions, insertions and/or deletions that do not substantially affect protein function such as the derivatives will retain one or more activities (properties or functions) when compared to that of the original protein (e.g., SEQ ID NO:1). Such derivatives will retain at least 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98% 99% or be indistinguishable (not significantly different) with respect to one or more activities of the original protein. Such activities include, without limitation, one or more cell type and/or tissue tropism (see para. 67-68 of PgPub). The specification discloses AAV2.5 capsid proteins’ SEQ ID NO: 1  and SEQ ID NO: 2.  However, the specification does not disclose any functional derivative of SEQ ID NO: 1 or NO: 2. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention'
which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds] ...falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927.
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claim are (1) a structural characteristic that the AAV2.5 capsid protein is SEQ ID NO: 1 or NO: 2 or a derivative of either sequence (2) a functional characteristic that the derivative is functional. There is no identification of any particular sequence or structure (i.e. derivative) of  SEQ ID NO: 1 or SEQ ID NO: 2 that must be conserved in order to provide the required function of being functional. Thus, the claims are drawn to a genus of SEQ  ID NO: 1 or SEQ ID NO: 2 derivatives.
In this case, the specification fails to disclose such derivates and there is no art-recognized correlation between the structure of the genus of SEQ ID NO: 1 or NO: 2 derivatives and the function of simply being functional. In other words, the specification does not teach the structure which results in a SEQ ID NO: 1 or NO: 2 derivative with the claimed required characteristic. The description of  SEQ ID NO: 1 or NO: 2 is not adequate written description of an entire genus of functional SEQ ID NO: 1 or NO: 2 derivatives. Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004 ); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). A "mere wish or plan" to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the genus of functional SEQ ID NO: 1 or NO: 2 derivatives of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The protein is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only SEQ ID NO: 1 and SEQ ID NO: 2, but not the full breadth of the claims 5 and 6 meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an adeno-associated virus (AAV) capsid protein that comprises an
AAV2.5 capsid protein comprising one or more amino acid substitutions that introduce a
galactose binding site, wherein the amino acid substitutions comprise: a) SQAGASDIRDOSR464-476SX1AGX2SX3X4XsX6OX7R, wherein X1 is V or a conservative substitution thereof, X2 is P or a conservative substitution thereof, X3 is Nor a conservative substitution thereof, X4 is M or a conservative substitution thereof, X5 is A or a conservative substitution thereof,
X6 is V or a conservative substitution thereof, and X7 is G or a conservative substitution thereof; and b) EYSW 500-503EXsX9W, wherein X8 is For a conservative substitution thereof; and
X9 is A or a conservative substitution thereof; and wherein the capsid protein does not contain a serine at the position corresponding to amino acid 267 of AAV2.5. 
At issue here is that the AAV capsid gene encodes three structural proteins - VP1, VP2, and VP3.  Because the pending claims fail to identify which of the three structural proteins is being referenced in the claim, the designation of amino acid positions in the AAV capsid protein in the claim is unclear. In addition, the claim 1 is indefinite because it lacks a reference sequence for the cited amino acid positions. Since the amino acid residues and positions can vary in different AAV serotypes, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention without a reference sequence. Therefore, a sequence of AAV 2.5 capsid protein referred by SEQ ID NO: should be recited in the claims as a reference of the amino acid positions cited in the claim.  Note that claims 2 and 4-9 are included in this rejection as they depend from claim 1.
Clarification is requested.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (PgPub US20160017005A1, Published 1/21/2016) and Bowles et al. (PgPub  US20080269149A1, Published 10/30/2008).

Regarding claim 1, in-part, Asokan et al. teach an adeno-associated virus (AAV) capsid protein, comprising one or more amino acids substitutions, wherein the substitutions introduce a new galactose binding site into the AAV capsid protein (Abstract; Pg. 1, para. 8). In generating the dual glycan binding AAV strain, AAV2G9, Asokan teaches substituting amino acid residues directly involved or flanking the Gal recognition site on the AAV9 capsid protein subunit onto corresponding residues on the capsid subunit of AAV2. Using AAV2 VP1 numbering, Asokan teaches substitutions are at amino acids 464-476 are SQAGASDIRDQSR464-476SX1AGX2SX3X4X5X6QX7R, wherein X1 can be V; X2 can be P; X3-6 can be NMAV; and X7 can be G, resulting in the sequence SVAGPSNMAVQGR (as in claim 1 (a)) and substitutions at amino acids 500-503 are EYSW500-503EX8X9W, wherein X8 can be F and X9 can be A, resulting in the sequence EFAW (as in claim 1 (b) and as in claim 4) (Pg. 16, para. 193). Asokan further teaches an AAV capsid comprising the AAV capsid protein (as in claim 7) (Pg. 6, para. 76). Asokan teaches a virus vector comprising  (a) the AAV capsid comprising the AAV capsid protein and (b) a nucleic acid comprising at least one terminal repeat sequence, wherein the nucleic acid is encapsidated by the AAV capsid (as in claim 8) (Pg. 6, para. 77). Asokan notes that the virus vector is formulated in a pharmaceutically acceptable carrier (as in claim 9) (Pg. 12, para. 146). Asokan teaches the dual glycan binding strain, AAV2G9, appears to improve the transduction efficiency of AAV strains as compared to parental strains AAV2 and AAV9 (Pg.17, para. 208)
However, Asokan et al. fails to teach the capsid protein is AAV2.5 which does not contain a serine at the position corresponding to amino acid 267 of AAV2.5 (as further in claim 1). 
Before the effective filing date of the claimed invention, Bowles et al. teach they have identified the key amino acid of AAV1 responsible for enhanced in vivo transduction and selectively engineered this amino acid into the backbone of AAV2 (Pg. 1, para.7). Continuing, Bowles teaches the chimeric AAV capsid comprises a selective amino acid insertion following amino acid position 264 in an AAV2 capsid VP1 subunit (Pg. 1, para. 10; Pg. 3, para. 59). Bowles identifies the chimeric capsid as an AAV2.5 capsid having amino acid sequence of SEQ ID NO: 16. Fig. 11, which shows the amino acid alignment of the capsid sequence of the 2.5 mutant does not contain a serine position at the amino acid 267 (as further in claim 1) (Col. 5, lines 13-16) nor does the AAV2.5 capsid protein comprise an amino acid substitution at the position corresponding to amino acid 267 of AAV2.5 (as in claim 2). Bowles teaches this insertion at amino acid position 264 in the VP1 capsid subunit results in the enhanced transduction for one or more cell types compared with the recipient parental AAV strains (Pg. 7, para. 99).
Regarding claim 5, the alignment between SEQ ID NO: 1 (Qy, query) and the AAV2.5 capsid protein (SEQ ID NO: 16) taught by Bowles et al. (Db, database) is provided below.
RESULT 1
AEI46715
ID   AEI46715 standard; protein; 736 AA.
XX
AC   AEI46715;
XX
DT   24-AUG-2006  (first entry)
XX
DE   AAV2 2.5 mutant.
XX
CC PN   WO2006066066-A2.
XX
CC PD   22-JUN-2006.
XX
CC PF   15-DEC-2005; 2005WO-US045552.
XX
PR   15-DEC-2004; 2004US-0636126P.
XX
CC PA   (UYNC-) UNIV NORTH CAROLINA.
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Bowles DE,  Li C,  Rabinowitz JE,  Grieger J,  Agbandje-Mckenna M;
CC PI   Samulski RJ;
XX
DR   WPI; 2006-424378/43.
XX
CC PT   New chimeric virus vector, useful for administering a nucleic acid to a 
CC PT   cell or subject for treatment of e.g. cancer or heart failure, comprises 
CC PT   a chimeric adeno-associated virus (AAV) capsid.
XX
CC PS   Disclosure; SEQ ID NO 16; 81pp; English.
XX
CC   The invention relates to a chimeric virus vector comprising a chimeric 
CC   AAV capsid comprising a selective amino acid insertion following amino 
CC   acid position 264 in an AAV2 capsid subunit or a corresponding change in 
CC   a capsid subunit from other AAV and a nucleic acid comprising an AAV 
CC   terminal repeat sequence and a heterologous nucleic acid sequence, where 
CC   the nucleic acid is packaged within the chimeric AAV capsid. Also 
CC   disclosed is a pharmaceutical formulation comprising the chimeric virus 
CC   vector in a carrier, a method of administering a nucleic acid to a cell 
CC   and a method of delivering a nucleic acid to a subject. The chimeric 
CC   virus vector, the pharmaceutical formulation, and the methods are useful 
CC   for administering a nucleic acid to a cell, and for delivering a nucleic 
CC   acid to a subject, where the subject has or is at risk for a disorder 
CC   selected from muscular dystrophy including Duchenne or Becker muscular 
CC   dystrophy, hemophilia A, hemophilia B, multiple sclerosis, diabetes 
CC   mellitus, Gaucher disease, Fabry disease, Pompe disease, cancer, 
CC   arthritis, muscle wasting, heart disease including congenital heart 
CC   failure or peripheral artery disease, intimal hyperplasia, a neurological
CC   disorder including epilepsy, Huntington's disease, Parkinson's disease or
CC   Alzheimer's disease, an autoimmune disease, cystic fibrosis, thalassemia,
CC   Hurler's disease, Krabbe's disease, phenylketonuria, Batten's disease, 
CC   spinal cerebral ataxia, LDL receptor deficiency, hyperammonemia, anemia, 
CC   a retinal degenerative disorder including macular degeneration, adenosine
CC   deaminase deficiency, and cancer including tumor-forming cancers. The 
CC   present sequence represents the amino acid sequence of an AAV2 2.5 
CC   mutant.
XX
SQ   Sequence 736 AA;

  Query Match             99.7%;  Score 3975;  DB 8;  Length 736;
  Best Local Similarity   99.7%;  
  Matches  734;  Conservative    0;  Mismatches    0;  Indels    2;  Gaps    1;

Qy          1 MAADGYLPDWLEDTLSEGIRQWWKLKPGPPPPKPAERHKDDSRGLVLPGYKYLGPFNGLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAADGYLPDWLEDTLSEGIRQWWKLKPGPPPPKPAERHKDDSRGLVLPGYKYLGPFNGLD 60

Qy         61 KGEPVNEADAAALEHDKAYDRQLDSGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KGEPVNEADAAALEHDKAYDRQLDSGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120

Qy        121 AKKRVLEPLGLVEEPVKTAPGKKRPVEHSPVEPDSSSGTGKAGQQPARKRLNFGQTGDAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKKRVLEPLGLVEEPVKTAPGKKRPVEHSPVEPDSSSGTGKAGQQPARKRLNFGQTGDAD 180

Qy        181 SVPDPQPLGQPPAAPSGLGTNTMATGSGAPMADNNEGADGVGNSSGNWHCDSTWMGDRVI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVPDPQPLGQPPAAPSGLGTNTMATGSGAPMADNNEGADGVGNSSGNWHCDSTWMGDRVI 240

Qy        241 TTSTRTWALPTYNNHLYKQISSASTGASNDNHYFGYSTPWGYFDFNRFHCHFSPRDWQRL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTSTRTWALPTYNNHLYKQISSASTGASNDNHYFGYSTPWGYFDFNRFHCHFSPRDWQRL 300

Qy        301 INNNWGFRPKRLNFKLFNIQVKEVTQNDGTTTIANNLTSTVQVFTDSEYQLPYVLGSAHQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 INNNWGFRPKRLNFKLFNIQVKEVTQNDGTTTIANNLTSTVQVFTDSEYQLPYVLGSAHQ 360

Qy        361 GCLPPFPADVFMVPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFTFSYTFEDVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCLPPFPADVFMVPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFTFSYTFEDVP 420

Qy        421 FHSSYAHSQSLDRLMNPLIDQYLYYLSRTNTPSGTTTQSRLQFSQAGASDIRDQSRNWLP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 FHSSYAHSQSLDRLMNPLIDQYLYYLSRTNTPSGTTTQSRLQFSQAGASDIRDQSRNWLP 480

Qy        481 GPCYRQQRVSKTSADNNNSEYSWTGATKYHLNGRDSLVNPGPAMASHKDDEEKFFPQSGV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GPCYRQQRVSKTSADNNNSEYSWTGATKYHLNGRDSLVNPGPAMASHKDDEEKFFPQSGV 540

Qy        541 LIFGKQGSEKTNVDIEKVMITDEEEIRTTNPVATEQYGSVSTNLQRGNRQAATADVNTQG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LIFGKQGSEKTNVDIEKVMITDEEEIRTTNPVATEQYGSVSTNLQRGNRQAATADVNTQG 600

Qy        601 VLPGMVWQDRDVYLQGPIWAKIPHTDGHFHPSPLMGGFGLKHPPPQILIKNTPVPANPST 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 VLPGMVWQDRDVYLQGPIWAKIPHTDGHFHPSPLMGGFGLKHPPPQILIKNTPVPANPST 660

Qy        661 TFSAAKFASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYAKSANVDFTVDNNGV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TFSAAKFASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYAKSANVDFTVDNNGV 720

Qy        721 --EPRPIGTRYLTRNL 734
                ||||||||||||||
Db        721 YSEPRPIGTRYLTRNL 736


Although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 99.7% identical and a sequence that is 100% identical (as in claim 5). Note also that the AAV2.5 capsid protein (SEQ ID NO: 16) taught by Bowles, is 98.8 % identical to SEQ ID NO: 2 (as in claim 6). See below. 
 RESULT 3
AEI46715
ID   AEI46715 standard; protein; 736 AA.
XX
AC   AEI46715;
XX
DT   24-AUG-2006  (first entry)
XX
DE   AAV2 2.5 mutant.
XX
OS   Adeno-associated virus - 2.
OS   Synthetic.
XX
CC PN   WO2006066066-A2.
XX
CC PD   22-JUN-2006.
XX
CC PF   15-DEC-2005; 2005WO-US045552.
XX
PR   15-DEC-2004; 2004US-0636126P.
XX
CC PA   (UYNC-) UNIV NORTH CAROLINA.
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Bowles DE,  Li C,  Rabinowitz JE,  Grieger J,  Agbandje-Mckenna M;
CC PI   Samulski RJ;
XX
DR   WPI; 2006-424378/43.
XX
CC PT   New chimeric virus vector, useful for administering a nucleic acid to a 
CC PT   cell or subject for treatment of e.g. cancer or heart failure, comprises 
CC PT   a chimeric adeno-associated virus (AAV) capsid.
XX
CC PS   Disclosure; SEQ ID NO 16; 81pp; English.
XX
CC   The invention relates to a chimeric virus vector comprising a chimeric 
CC   AAV capsid comprising a selective amino acid insertion following amino 
CC   acid position 264 in an AAV2 capsid subunit or a corresponding change in 
CC   a capsid subunit from other AAV and a nucleic acid comprising an AAV 
CC   terminal repeat sequence and a heterologous nucleic acid sequence, where 
CC   the nucleic acid is packaged within the chimeric AAV capsid. Also 
CC   disclosed is a pharmaceutical formulation comprising the chimeric virus 
CC   vector in a carrier, a method of administering a nucleic acid to a cell 
CC   and a method of delivering a nucleic acid to a subject. The chimeric 
CC   virus vector, the pharmaceutical formulation, and the methods are useful 
CC   for administering a nucleic acid to a cell, and for delivering a nucleic 
CC   acid to a subject, where the subject has or is at risk for a disorder 
CC   selected from muscular dystrophy including Duchenne or Becker muscular 
CC   dystrophy, hemophilia A, hemophilia B, multiple sclerosis, diabetes 
CC   mellitus, Gaucher disease, Fabry disease, Pompe disease, cancer, 
CC   arthritis, muscle wasting, heart disease including congenital heart 
CC   failure or peripheral artery disease, intimal hyperplasia, a neurological
CC   disorder including epilepsy, Huntington's disease, Parkinson's disease or
CC   Alzheimer's disease, an autoimmune disease, cystic fibrosis, thalassemia,
CC   Hurler's disease, Krabbe's disease, phenylketonuria, Batten's disease, 
CC   spinal cerebral ataxia, LDL receptor deficiency, hyperammonemia, anemia, 
CC   a retinal degenerative disorder including macular degeneration, adenosine
CC   deaminase deficiency, and cancer including tumor-forming cancers. The 
CC   present sequence represents the amino acid sequence of an AAV2 2.5 
CC   mutant.
XX
SQ   Sequence 736 AA;

  Query Match             98.8%;  Score 3951;  DB 8;  Length 736;
  Best Local Similarity   98.8%;  
  Matches  727;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 MAADGYLPDWLEDTLSEGIRQWWKLKPGPPPPKPAERHKDDSRGLVLPGYKYLGPFNGLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAADGYLPDWLEDTLSEGIRQWWKLKPGPPPPKPAERHKDDSRGLVLPGYKYLGPFNGLD 60

Qy         61 KGEPVNEADAAALEHDKAYDRQLDSGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KGEPVNEADAAALEHDKAYDRQLDSGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120

Qy        121 AKKRVLEPLGLVEEPVKTAPGKKRPVEHSPVEPDSSSGTGKAGQQPARKRLNFGQTGDAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKKRVLEPLGLVEEPVKTAPGKKRPVEHSPVEPDSSSGTGKAGQQPARKRLNFGQTGDAD 180

Qy        181 SVPDPQPLGQPPAAPSGLGTNTMATGSGAPMADNNEGADGVGNSSGNWHCDSTWMGDRVI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVPDPQPLGQPPAAPSGLGTNTMATGSGAPMADNNEGADGVGNSSGNWHCDSTWMGDRVI 240

Qy        241 TTSTRTWALPTYNNHLYKQISSASTGASNDNHYFGYSTPWGYFDFNRFHCHFSPRDWQRL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTSTRTWALPTYNNHLYKQISSASTGASNDNHYFGYSTPWGYFDFNRFHCHFSPRDWQRL 300

Qy        301 INNNWGFRPKRLNFKLFNIQVKEVTQNDGTTTIANNLTSTVQVFTDSEYQLPYVLGSAHQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 INNNWGFRPKRLNFKLFNIQVKEVTQNDGTTTIANNLTSTVQVFTDSEYQLPYVLGSAHQ 360

Qy        361 GCLPPFPADVFMVPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFTFSYTFEDVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCLPPFPADVFMVPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFTFSYTFEDVP 420

Qy        421 FHSSYAHSQSLDRLMNPLIDQYLYYLSRTNTPSGTTTQSRLQFSVAGPSNMAVQGRNWLP 480
              |||||||||||||||||||||||||||||||||||||||||||| || |::  | |||||
Db        421 FHSSYAHSQSLDRLMNPLIDQYLYYLSRTNTPSGTTTQSRLQFSQAGASDIRDQSRNWLP 480

Qy        481 GPCYRQQRVSKTSADNNNSEFAWTGATKYHLNGRDSLVNPGPAMASHKDDEEKFFPQSGV 540
              ||||||||||||||||||||::||||||||||||||||||||||||||||||||||||||
Db        481 GPCYRQQRVSKTSADNNNSEYSWTGATKYHLNGRDSLVNPGPAMASHKDDEEKFFPQSGV 540

Qy        541 LIFGKQGSEKTNVDIEKVMITDEEEIRTTNPVATEQYGSVSTNLQRGNRQAATADVNTQG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LIFGKQGSEKTNVDIEKVMITDEEEIRTTNPVATEQYGSVSTNLQRGNRQAATADVNTQG 600

Qy        601 VLPGMVWQDRDVYLQGPIWAKIPHTDGHFHPSPLMGGFGLKHPPPQILIKNTPVPANPST 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 VLPGMVWQDRDVYLQGPIWAKIPHTDGHFHPSPLMGGFGLKHPPPQILIKNTPVPANPST 660

Qy        661 TFSAAKFASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYAKSANVDFTVDNNGV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TFSAAKFASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYAKSANVDFTVDNNGV 720

Qy        721 YSEPRPIGTRYLTRNL 736
              ||||||||||||||||
Db        721 YSEPRPIGTRYLTRNL 736
Again, although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 98.8 % identical and a sequence that is 100% identical (as in claim 6).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Asokan et al., wherein Asokan teaches a dual glycan binding AAV strain, AAV2G9, with enhanced transduction efficiency, with the teachings of Bowles et al., wherein Bowles teaches AAV2.5, which has an insertion at amino acid position 264 in an AAV2 capsid VP1 subunit, possesses an enhanced transduction efficiency when compared with the parental AAV2 strain. 
That is, one of ordinary skill in the art would have found it prima facie to combine the AAV2.5 and the AAV9 capsid protein to derive a dual glycan binding strain with enhanced transduction efficiency.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632